Citation Nr: 0825755	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for dental trauma with loss 
of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.

By a July 21, 2008 ruling, the veteran's motion to advance 
this case on the docket based on a finding of good cause was 
granted. See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This matter is remanded to the RO/AMC in order for the 
veteran to be provided with proper Veteran Claims Assistance 
Act (VCAA) notice.

The veteran submitted a claim for service connection for 
residuals of dental trauma in August 2003. In a January 2004 
rating decision, the RO denied the claim.  

The RO indicated the veteran was sent proper VCAA notice for 
his claim of entitlement to service connection for dental 
trauma with missing teeth in a letter dated June 10, 2003. 
While the veteran was sent a VCAA notice letter June 10, 
2003, the letter pertained to claims for bilateral hearing 
loss and tinnitus, not dental trauma. A follow-up letter was 
sent to the veteran June 30, 2003, informing him that his 
claim for increased compensation benefits for hearing loss 
and tinnitus was being considered.  

VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007). The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Subsequent judicial 
decisions have clarified the duties to notify and assist 
imposed by the VCAA, to include Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter. See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send a letter to the 
veteran that meets the requirements of the 
VCAA, to include the requirements 
necessary to substantiate a claim for 
service connection, what evidence VA will 
provide, and what evidence the veteran is 
to provide. See Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

2. If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R.     § 3.159. All records and 
responses received should be associated 
with the claims file. If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.

4.  Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
        




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




